Case 1:20-cv-11889-MLW Document 10 Filed 10/27/20 Page 1of 9

FILED

IN CLE
UNITED STATES DISTRICT COURT RKS OFFICE

FOR THE DISTRICT OF MASSACHUSETTS,
220 OCT 27 PM 1: 06

U.S. DISTRIC T COURT
Case No. 20%! HEBOF MARS /

 

DR. SHIVA AY YADURAI,
The Plaintiff,

Vv.

WILLIAM FRANCIS GALVIN, in his official capacity as
the Secretary of the Commonwealth of Massachusetts,
The Defendant.

 

 

 

SUPPLEMENTAL MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’s
EMERGENCY MOTION FOR A TEMPORARY RESTRATING ORDER
AND SHORT ORDER OF NOTICE

Plaintiff Dr. Shiva Ayyadurai filed with this Honorable Court a complaint and emergency
motion for a Temporary Restraining Order and Short Order of Notice to restrain and/or enjoin the
Defendant from further implementing impermissible content-based restrictions on Plaintiff's
speech by abusing his official government position to cause Twitter to remove, ban, or otherwise
silence Plaintiff*s speech on Twitter, a platform that Dr. Ayyadurai heavily relies on to
communicate with his audience of over quarter of a million including followers and supporters,

as well as the volunteers, donors, prospective voters, and voters for his active U.S. Senate

campaign.
Case 1:20-cv-11889-MLW Document 10 Filed 10/27/20 Page 2 of 9

On October 20, 2020, Judge Wolf issued an Order requiring certificates of service and
conferral per LR 7.1, and a supplemental memorandum to include case law in support of the
TRO. The defendant was timely served and the parties did confer but the certificates were
inadvertently omitted by previous counsel. Plaintiff, now pro se, respectfully submits this

supplemental memorandum of law in support of his requst for an emergency injunction.

BACKGROUND

Dr. Shiva Ayyadurai is a candidate for the office of U.S. Senate from the State of
Massachusetts. A key pillar of Dr. Ayyadurai’s campaign is promoting integrity in systems of
governance. He has been on the Twitter platform for nearly a decade, starting in August of 2011.
Since August of 2011, Dr. Ayyadurai has worked hard to grow his Twitter audience from zero to
over quarter of a million, by posting approximately 30,000 tweets. Dr. Ayyadurai has never faced
any action by Twitter, to the best of his knowledge, that caused loss of access to his account,
however temporary, until Galvin’s intervention.

Starting on September 1, 2020, Dr. Ayyadurai discovered evidence of fraud and
corruption in electronic voting systems and processes, certified by the Secretary of State’s
Election Division, as detailed in the Verified Complaint. From September 1, 2020 to
approximately September 24, 2020, Dr. Ayyadurai began publishing tweets on his Twitter
account, sharing his discoveries and opinions on election. During that time, he changed his

main banner image on Twitter to “WRITE IN Dr.SHIVA for U.S. Senate. #StopElectionFraud.”
Case 1:20-cv-11889-MLW Document 10 Filed 10/27/20 Page 3 of 9

During September 1, 2020 to September 24, 2020, the period during which Dr. Ayyadurai
was exposing the issues of election fraud, Twitter neither forced him to remove his posts nor
banned his access to his Twitter account.

On September 25, 2020, Dr. Ayyadurai posted a series of tweets specifically exposing the
Defendant’s admitting to destroying — “not storing” - ballot images in the 2020 Massachusetts
primary elections. Ballot images are the digital objects used to tabulate votes on the electronic
voting systems, which the Defendant certifies for use in Massachusetts. Dr. Ayyadurai asserted,
in those tweets, the Defendant not only was required to preserve ballot images pursuant to United
States federal law for 22 months, but also had violated federal law by not storing those images.

On or around September 25, 2020, Debra O’ Malley, a spokeswoman for the Secretary of
the Commonwealth of Massachusetts, admitted that her office had notified Twitter to suppress
Dr. Ayyadurai’s Twitter account. See Eric Ferkenhoff: “Ayyadurai’s Claim that Massachusetts

Destroyed Over | Million Ballots in Republican Primary is NOT True” (Sep. 28, 2020): https://

leadstories.com/hoax-alert/2020/09/fact-check-shiva-ayyadurais-claim-that-massachussetts-election-officials-

destroyed-over-1-million-republican-primary-ballots-is-not-true.html

The Defendant’s notification caused Twitter to not only force Dr. Ayyadurai to remove no
fewer than seven (7) of his tweets that were critical of the Defendant’s involvement in the 2020
Massachusetts primary election but also in Dr. Ayyadurai being banned from Twitter for
approximately fourteen (14) days, starting on September 26, 2020.

The Defendant causing Dr. Ayyadurai being banned from Twitter for approximately
fourteen (14) days, at a time when only thirty-nine (39) days remained in the U.S. Senate,
caused irreparable harm to the Plaintiff. That number of days amounts to nearly 40% of the days

remaining until the November 3, 2020 general elections.

3
Case 1:20-cv-11889-MLW Document 10 Filed 10/27/20 Page 4 of 9

Defendant Galvin has abused his official power to actively intervene in the conduct of
one candidate’s federal election campaign. This is repugnant to the Constitution and must not be
allowed to happen again.

Given the actions of the Defendant have already caused irreparable harm to the Plaintiff
and his campaign, and given only less than ten (10) days remain in the campaign, and further
given that the Plaintiff lives in fear that any postings critical of the Defendant will result in the
Defendant taking vengeful action to again cause Twitter to ban him just before Election Day,
Plaintiff seeks this Temporary Restraining Order and Short Order of Notice to ensure that the
Defendant will be restrained and/or enjoined from further causing Twitter to ban his account,

remove his tweets, and silence his speech on Twitter.

ARGUMENT

The court must weight four factors when deciding whether to grant a motion for a
temporary restraining order: (1) The likelihood of success on the merits; (2) The potential for the
movant to be irreparably harmed by denial of the relief; (3) The balance of the movant’s hardship
if relief is denied versus the nonmovant’s hardship if relief is granted; and (4) The effect that
granting preliminary relief will have on the public interest. Phillip Morris, Inc. v. Harshbarger,
159 F.3d 670, 674 (1st Cir., 1998), Monsanto v. Geertson, 561 U.S. 139 (2010), Trump v. Hawaii,
585 U.S. (2018), Arborjet, Inc. v. Rainbow Treecare, 794 F.3d 168 (1st Cir. 2015), Planned
Parenthood League v. Bellotti, 641 F.2d 1006 (1st Cir. 1981) These factors are easily met in this
action.

L. Likelihood of success on the merits favors the Plaintiff
Case 1:20-cv-11889-MLW Document 10 Filed 10/27/20 Page 5 of 9

The facts of this case demonstrate that the Plaintiff here has a great likelihood of success
on the merits because it is beyond dispute that the defendant violated an explicit prohibition on
any government official imposing content-based restrictions on speech. There are few cases
where the required result is as open and shut as enjoining a government official from continuing
to abuse his official power to censor speech and make a candidate’s voice disappear just before
Election Day.

“While some means of communication may be less effective than others at influencing
the public in different contexts, any effort by the Judiciary to decide which means of
communications are to be preferred for the particular type of message and speaker would raise
questions as to the courts’ own lawful authority. Substantial questions would arise if courts
were to begin saying what means of speech should be preferred or disfavored. And in all
events, those differentiations might soon prove to be irrelevant or outdated by technologies
that are in rapid flux. See Turner Broadcasting System, Inc. vy. FCC,512 U.S. 622, 639 (1994).
Courts, too, are bound by the First Amendment. We must decline to draw, and then redraw,
constitutional lines based on the particular media or technology _ used to disseminate political
speech from a particular speaker.” “The Government may not render a ban on political speech
constitutional by carving out a limited exemption _ through an amorphous regulatory

interpretation.” “First Amendment standards, however, “must give the benefit of any doubt
to protecting rather than stifling speech.” WRTL, 551 U.S., at 469 (opinion of ROBERTS,
C. J.) (citing New York Times Co. v. Sullivan,376 U.S. 254, 269-270 (1964)).” “As the
foregoing analysis confirms, the Court cannot resolve this case on a narrower ground

without chilling political speech, speech that is central to the meaning and purpose of the
First Amendment. See Morse v. Frederick, 551 U.S. 393, 403 (2007).

Citizens United v. Federal Election Commission, 558 U.S. 310 (2010)

Here it is undisputed that Galvin stifled the Plaintiff political candidate’s political speech
during an election campaign based solely on the content of Plaintiff’s speech, which exposed
irregularities in the way Galvin conducted and influenced the counting of votes during the recent

Republican primary elections, a matter of great public concern. This was unconstitutional per se.

No court should require voluminous briefing on this point.
Case 1:20-cv-11889-MLW Document10 Filed 10/27/20 Page 6 of 9

“Tt is speech on ‘matters of public concern’" that is "at the heart of the First Amendment's
protection." First National Bank of Boston v. Bellotti, 435 U.S. 765, 435 U. S. 776 (1978), citing
Thornhill v. Alabama, 310 U.S. 88, 310 U. S. 101 (1940)

The Plaintiff, the candidate who has been consciously and willfully harmed in a most un-
American fashion by Galvin, is assured of succeeding on the merits of his claim. His claim also
meets the required plausibility standard. Ashcroft v. Iqbal, 556 U.S. 662 (2009), Bell Atlantic

Corp. v. Twombly, 550 U.S. 544 (2007), Jannacchino v. Ford Motor, 451 Mass. 623 (2008)

2. This political candidate has already been irreparably harmed

Defendant Galvin had Dr. Ayyadurai banned from Twitter for approximately fourteen
(14) days, at a time when only thirty-nine (39) days remained in the U.S. Senate campaign,
which amounts to nearly 40% of the days remaining until the November 3, 2020 general
elections. This caused massive harm to a write-in U.S Senate federal candidate who needs as
much public recognition as possible so voters can learn that he is still a candidate whose name
they would have to write in themselves if they choose. Galvin, through his conscious defiant
violation of bedrock American principles enshrined in the Constitution via the First Amendment,
deliberately caused immense harm to this candidate Plaintiff by making him disappear from a
platform that he had been dependent on for political outreach and political speech. And Galvin
did this solely to block the candidate from raising awareness of irregularities with the way
Galvin counts votes, which is as content-based as a restriction on speech by the government can
get.

“The First Amendment "was fashioned to assure unfettered interchange of ideas for the
bringing about of political and social changes desired by the people.” Roth v. United States,
Case 1:20-cv-11889-MLW Document 10 Filed 10/27/20 Page 7 of 9

354 U. S. 476, 354 U. S. 484 (1957); New York Times Co. v. Sullivan, 376 U.S. 254, 376 U. S.
269 (1964). "[S]peech concerning public affairs is more than self- expression; it is the essence
of self-government." Garrison v. Louisiana, 379 U.S. 64, 379 U. S. 74-75 (1964).
Accordingly, the Court has frequently reaffirmed that speech on _ public issues occupies the
‘highest rung of the hierarchy of First Amendment values,’" and is entitled to special
protection. NAACP v. Claiborne Hardware Co., 458 U. S. 886, 458 U. S. 913 (1982); Carey
v. Brown, 447 U.S. 455, 447 U. S. 467 (1980).”

Dun & Bradstreet, Inc. v. Greenmoss Builders, Inc., 472 U.S. 749 (1985)

“Entitled” means this court is duty-bound to immediately enjoin Galvin from further
willful violations of the Constitution including causing the candidate Plaintiff’s political speech

to be stifled on Twitter.

3. Defendant Galvin faces no harm from an injunction

Galvin faces no harm whatsoever from being required by this court to further refrain from
abusing his office to violate the candidate Plaintiffs free speech rights and to be enjoined from
stifling political speech on a matter of public concern. Again, no voluminous briefing is required
for this court to follow hornbook law.

“Strong medicine is required to cure the defendant's disrespect for the law.” BMW of
North America, Inc. v. Gore, 517 U.S. 559 (1996), Zimmerman v. Direct Fed. Credit Union, 262

F.3d 70 (1st Cir. 2000) The requested injunction must issue.

4. The requested injunction is in the public interest

It is in the public interest to uphold the rule of law and require elected officials to stop
abusing their office to impose content-based restraints on political speech in the closing days of

an election campaign in order to actively sabotage a candidate’s prospects and throw the election.
Case 1:20-cv-11889-MLW Document 10 Filed 10/27/20 Page 8 of 9

It is in the public interest to comply with 100 years of Supreme Court rulings that require courts

to support and protect First Amendment rights. Dun & Bradstreet, Inc., supra

No bond should be imposed on the Plaintiff by the court

Finally, because the granting of the Plaintiff’s Motion for a Temporary Restraining Order
will cause the Defendant to suffer no monetary loss and no prejudice, the Plaintiff respectfully
requests that this Court forego asking the Plaintiff to issue a bond to the Court. Most importantly,
the Plaintiff maintains that there is already a mechanism in place to estop the Secretary of the
Commonwealth from silencing the Plaintiff—namely, the First Amendment. It would be a
miscarriage of justice if the Plaintiff were made to place a bond in order to secure rights already

guaranteed by the First Amendment.

CONCLUSION
Based on the points detailed above this court must issue the emergency injunction
immediately as a matter of law. Because of the severe deficiency of time left before Election Day

this injunction must be issued today, ex parte if need be.

Respectfully submitted under the pains and penalties of perjury,

  
   

_ PYaintiff, pro
Dr. Shiva Ayyadurai
701 Concord Ave
Cambridge, MA 02138
Phone: 617-631-6874
Email: vashiva@vashiva.com
Case 1:20-cv-11889-MLW Document 10 Filed 10/27/20 Page 9 of 9

CERTIFICATE OF SERVICE
I certify that this document, filed through the clerk’s office, was sent electronically

by email to opposing counsel Adam Hornstine Esq. at the Massachusetts Office of the Attorney
General.

October 27, 2020

   

aintiff, prose
Dr. Shiva Ayyadurai

701 Concord Ave
Cambridge, MA 02138
Phone: 617-631-6874

Email: vashiva@vashiva.com

CERTIFICATE OF CONFERRAL PER LR 7.1

The Plaintiff certifies that the parties did confer at the time of service of the motion for
which this document serves as supplemental memorandum, and the discussion was initiated by
previous counsel Daniel Casieri, though the certificate documenting that, was inadvertantly
omitted from the filings to this court.

October 27, 2020

   

intiff, pro
Dr. Shiva Ayyadurai

701 Concord Ave

Cambridge, MA 02138
Phone: 617-631-6874

Email: vashiva@vashiva.com
